Citation Nr: 1241602	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-32 146	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from October 1951 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.  In February 2011, the Veteran and his son testified at a hearing before the undersigned Acting Veterans Law Judge.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1951 to October 1954.

2.  On November 19, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran was initially denied TDIU.  He appealed this denial to the Board and testified at a hearing before the Board as to that issue.  The Board then remanded the Veteran's claim to obtain a VA examination, which was provided. Following that examination, the RO issued a supplemental statement of the case denying TDIU in September 2012.  The Veteran submitted a letter, which he signed on October 13, 2012, and which was received by VA on October 24, 2012, in which he stated that he disagreed with the decision to deny TDIU.  However, prior to the RO receiving that letter, on October 17, 2012, the RO sent the Veteran a letter indicating that a rating decision (dated October 5, 2012) had increased the Veteran's rating for his service connected major depressive disorder, such that he merited a total schedular rating.  

On November 7, the Veteran's representative submitted written argument regarding the TDIU claim.  However, on October 26, 2012, the Veteran wrote a statement, indicating that having received the October 17, 2012 letter, informing him that he had been awarded a 100 percent permanent and total rating, he wished to withdraw his appeal.  This letter was received by the Board on November 19, 2012, and thus it appears the Veteran's representative was not aware of the Veteran's desire to withdraw his appeal when drafting the argument that was submitted November 7, 2012.  As such, the statement from the Veteran's representative is not taken as an indication that the Veteran wishes to continue his appeal. 

From a close review of the claims file, it is clear that the Veteran, having been awarded a 100 percent schedular rating, was satisfied with his appeal.  Given his written statement expressing his desire to withdraw his appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MATTHEW W. BLACKWELDER
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


